Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s amendments and remarks filed 4-12-21 are acknowledged.

Claims 4, 48, 51, 52, 61, 63-74 are pending.

Claims 4, 48, 51, 52, 67-74 are under examination as they read on the species of antibody comprising three heavy chain CDRs set out in SEQ ID NO: 279 and three light chain CDRs set out in SEQ ID NO: 139.

Claims 61, 63-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-26-20.

The prior rejections under 35 U.S.C. § 102, 103, 112, 1st paragraph, enablement, have been withdrawn in view of applicant’s claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 74 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described 

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
Generic claims drawn to substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with a particular functional property or properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), claiming antibodies solely with reference to said functional property, e.g., claiming the genus of all monoclonal antibodies that compete with an antibody comprising a heavy chain variable region set out in SEQ ID NO: 279 and a light chain variable region set out in SEQ ID NO: 139 for binding to insulin receptor, would not be sufficient to meet the written description requirement when the structures of antibodies having those properties have not been adequately described.  See Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, available at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) except insofar as the MPEP indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.

In particular MPEP § 2163 instructs that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were 

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by functional characteristic, such as its ability to bind tnfr1, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

The genus of all monoclonal antibodies that compete with an antibody comprising a heavy chain variable region set out in SEQ ID NO: 279 and a light chain variable region set out in SEQ ID NO: 139 for binding to insulin receptor encompasses a vast diversity of molecules having distinct structural properties as described by paragraphs 244-245; 333-334 and 361-375 of the instant specification: 

[244-245]

“Monoclonal antibodies to be used in accordance with the present invention may be made by the hybridoma method first described by Kohler et al., (Nature, 256:495-7, 1975), or may be made by recombinant DNA methods (see, e.g., U.S. Patent No. 4,816,567). The monoclonal antibodies may also be isolated from phage antibody libraries using the techniques described in, for  (Nature 352:624-628, 1991) and Marks et al., (J. Mal. Biol. 222:581-597, 1991).

In the hybridoma method, a mouse or other appropriate host animal, such as a hamster or macaque monkey, is immunized to elicit lymphocytes that produce or are capable of producing antibodies that will specifically bind to the protein used for immunization (Harlow & Lane; Antibodies: A Laboratory Manual, Cold Spring Harbor Laboratory Press: Cold Spring Harbor, New York (1988).”

[333-334]

“Functional heavy-chain antibodies devoid of light chains are naturally occurring in nurse sharks (Greenberg et al., Nature 374:168-73, 1995), wobbegong sharks (Nuttall et al., Mol Immunol. 38:313-26, 2001) and Camelidae (Hamers-Casterman et al., Nature 363: 446-8, 1993; Nguyen et al., J. Mol. Biol. 275: 413, 1998), such as camels, dromedaries, alpacas and llamas.  The antigen-binding site is reduced to a single domain, the VHH domain, in these animals.  These antibodies form antigen-binding regions using only heavy chain variable region, i.e., these functional antibodies are homodimers of heavy chains only having the structure H2L2 (referred to as "heavy-chain antibodies" or "HCAbs").  Camelid VHH reportedly recombines with IgG2 and IgG3 constant regions that contain hinge, CH2, and CH3 domains and lack a CH1 domain (Hamers-Casterman et al., supra). For example, llama IgG1 is a conventional (H2L2) antibody isotype in which VH recombines with a constant region that contains hinge, CH1, CH2 and CH3 domains, whereas the llama IgG2 and IgG3 are heavy chain-only isotypes that lack CH1 domains and that contain nn light chains. Camelid VHH domains have been found to bind to antigen with high affinity (Desmyter et al., J. Biol. Chem. 276:26285-90, 2001) and possess high stability in solution (Ewert et al., Biochemistry 41:3628-36, 2002). Classical VH-only fragments are difficult to produce in soluble form, but improvements in solubility and specific binding can be obtained when framework residues are altered to be more VHH-like. (See, e.g., Reichman, et al., J Immunol Methods 1999, 231:25-38.)  Methods for generating antibodies having camelid heavy chains are described in, for example, in U.S. Patent Publication Nos. 20050136049 and 20050037421.The variable domain of an antibody heavy-chain is has a molecular mass of 15 kDa, and is referred to as a nanobody (Cortez-Retamozo et al., Cancer Research 64:2853-57, 2004).  A nanobody library may be generated from an immunized dromedary as described in Conrath et al., (Antimicrob Agents Chemother 45: 2807-12, 2001) or using recombinant methods as described in Revets et al, Expert Opin. Biol. Ther. 5(1): 111-24 (2005).”

[361] to [375]

“The development of technologies for making repertoires of recombinant human antibody genes, and the display of the encoded antibody fragments on the surface of filamentous bacteriophage, has provided a means for making human antibodies directly. The antibodies produced by phage technology are produced as antigen binding fragments-usually Fv or Fab fragments-in bacteria and thus lack effector functions. Effector functions can be introduced by one of two strategies: The fragments can be engineered either into complete antibodies for expression in mammalian cells, or into bispecific antibody fragments with a second binding site capable of triggering an effector function.The invention contemplates a method for producing antigen-specific antibody or antigen-binding portion thereof comprising the steps of synthesizing a library of human antibodies on phage, screening the library with antigen or a portion thereof, isolating phage that bind antigen, and obtaining the antibody from the phage. By way of example, one method for preparing the library of antibodies for use in phage display techniques comprises the steps of immunizing a non-human animal comprising human immunoglobulin loci with antigen or an antigenic portion thereof to create an immune response, extracting antibody producing cells from the immunized animal; isolating RNA from the extracted cells, reverse transcribing the RNA to produce cDNA, amplifying the cDNA using a primer, and inserting the cDNA into a phage display vector such that antibodies are expressed on the phage. Recombinant antigen-specific antibodies of the invention may be obtained in this way. In another example, antibody producing cells can be extracted from non-immunized animals, RNA isolated from the extracted cells and reverse transcribed to produce cDNA, which is amplified using a primer, and inserted into a phage L and VH cDNAs prepared from mRNA derived from human lymphocytes. Methodologies for preparing and screening such libraries are known in the art. See e.g., U.S. Pat. No. 5,969,108. There are commercially available kits for generating phage display libraries (e.g., the Pharmacia Recombinant Phage Antibody System, catalog no. 27-9400-01; and the Stratagene SurfZAP.TM. phage display kit, catalog no. 240612). There are also other methods and reagents that can be used in generating and screening antibody display libraries (see, e.g., Ladner et al. U.S. Pat. No. 5,223,409; Kang et al. PCT Publication No. WO 92/18619; Dower et al. PCT Publication No. WO 91/17271; Winter et al. PCT Publication No. WO 92/20791; Markland et al. PCT Publication No. WO 92/15679; Breitling et al. PCT Publication No. WO 93/01288; McCafferty et al. PCT Publication No. WO 92/01047; Garrard et al. PCT Publication No. WO 92/09690; Fuchs et al. (1991) Bio/Technology 9:1370-1372; Hay et al. (1992) Hum. Antibod. Hybridomas 3:81-85; Huse et al. (1989) Science 246:1275-1281; McCafferty et al., Nature (1990) 348:552-554; Griffiths et al. (1993) EMBO J 12:725-734; Hawkins et al. (1992) J. Mol. Biol. 226:889-896; Clackson et al. (1991) Nature 352:624-628; Gram et al. (1992) Proc. Natl. Acad. Sci. USA 89:3576-3580; Garrad et al. (1991) Bio/Technology 9:1373-1377; Hoogenboom et al. (1991) Nuc Acid Res 19:4133-4137; and Barbas et al. (1991) Proc. Natl. Acad Sci. USA 88:7978-7982.In one embodiment, to isolate human antibodies specific for an antigen, with the desired binding characteristics, a human VH and VL library are screened to select for antibody fragments having the desired specificity. The antibody libraries used in this method are preferably scFv libraries prepared and screened as described herein and in the art (McCafferty et al., PCT Publication No. WO 92/01047, McCafferty et al., (Nature 348:552-554 (1990)); and Griffiths et al., (EMBO J 12:725-734 (1993)). The scFv antibody libraries preferably are screened using the antigen.H--CH1) and light chain (VL-CL) of antibodies are separately cloned by PCR and recombined randomly in combinatorial phage display libraries, which can then be selected for binding to a particular antigen. The Fab fragments are expressed on the phage surface, i.e., physically linked to the genes that encode them. Thus, selection of Fab by antigen binding co-selects for the Fab encoding sequences, which can be amplified subsequently. Through several rounds of antigen binding and re-amplification, a procedure termed panning, Fab specific for the antigen are enriched and finally isolated.In 1994, an approach for the humanization of antibodies, called "guided selection", was described. Guided selection utilizes the power of the phage display technique for the humanization of mouse monoclonal antibody (See Jespers, L. S., et al., Bio/Technology 12, 899-903 (1994)). For this, the Fd fragment of the mouse monoclonal antibody can be displayed in combination with a human light chain library, and the resulting hybrid Fab library may then be selected with antigen. The mouse Fd fragment thereby provides a template to guide the selection. Subsequently, the selected human light chains are combined with a human Fd fragment library. Selection of the resulting library yields entirely human Fab.A variety of procedures have been described for deriving human antibodies from phage-display libraries (See, for example, Hoogenboom et al., J Mol. Biol., 227:381 (1991); Marks et al., J Mol. Biol, 222:581-597 (1991); U.S. Pat. Nos. 5,565,332 and 5,573,905; Clackson, T., and Wells, J. A., TIBTECH 12, 173-184 (1994)). In particular, in vitro selection and evolution of antibodies derived from phage display libraries has become a powerful tool (See Burton, D. R., and Barbas III, C. F., Adv. Immunol. 57, 191-280 (1994); Winter, G., et al., Annu. Rev. Immunol. 12, 433-455 (1994); U.S. patent publication no. 20020004215 and WO 92/01047; U.S. patent publication no. 20030190317; and U.S. Pat. Nos. 6,054,287 and 5,877,293.Watkins, "Screening of Phage-Expressed Antibody Libraries by Capture Lift," Methods in Molecular Biology, Antibody Phage Display: Methods and Protocols 178:187-193 (2002), and U.S. patent publication no. 20030044772, published Mar. 6, 2003, describe methods for screening phage-expressed antibody libraries or other binding molecules by capture lift, a method involving immobilization of the candidate binding molecules on a solid support.Fv fragments are displayed on the surface of phage, by the association of one chain expressed as a phage protein fusion (e.g., with M13 gene III) with the complementary chain expressed as a soluble fragment. It is contemplated that the phage may be a filamentous phage such as one of the class I phages: fd, M13, f1, If1, lke, ZJ/Z, Ff and one of the class II phages Xf, Pf1 and Pf3. The phage may be M13, or fd or a derivative thereof.Once initial human VL and VH segments are selected, "mix and match" experiments, in which different pairs of the initially selected VL and VH segments are screened for antigen binding, may be performed to select preferred VL/VH pair combinations. Additionally, to further improve the quality of the antibody, the VL and VH segments of the preferred VL/VH pair(s) can be randomly mutated, preferably within the any of the CDR1, CDR2 or CDR3 region of VH and/or VL, in a process analogous to the in vivo somatic mutation process responsible for affinity maturation of antibodies during a natural immune response. This in vitro affinity maturation can be accomplished by amplifying VL and VH regions using PCR primers complimentary to the VH CDR1, CDR2, and CDR3, or VL CDR1, CDR2, and CDR3, respectively, which primers have been "spiked" with a random mixture of the four nucleotide bases at certain positions such that the resultant PCR products encode VL and VH segments into which random mutations have been introduced into the VH and/or VL CDR3 regions. These randomly mutated VL and VH segments can be rescreened for binding to antigen.Following screening and isolation of an antigen-specific antibody from a recombinant immunoglobulin display library, nucleic acid encoding the selected antibody can be recovered from the display package (e.g., from the phage genome) and subcloned into other expression vectors by standard recombinant DNA techniques. If desired, the nucleic acid can be further manipulated to create other antibody forms of the invention, as described below. To express a recombinant human antibody isolated by screening of a combinatorial library, the DNA encoding the antibody is cloned into a recombinant expression vector and introduced into a mammalian host cell, as described herein.It is contemplated that the phage display method may be carried out in a mutator strain of 

At paragraph 309, the instant specification teaches, “In a further aspect, the antibody binds to insulin receptor or a complex comprising insulin and insulin receptor with an equilibrium dissociation constant KD of 10-5M or less that is capable of weakening the binding affinity between insulin and insulin receptor by at least about 3-fold, optionally up to 1000-fold. In one embodiment, the antibody is a negative modulator antibody that weakens the binding affinity between insulin and the insulin receptor. In a related embodiment, the negative modulator antibody includes, but is not limited to the following antibodies: Ab087, Ab019, Ab088, Ab089, Ab020, Ab050, Ab052, Ab055, Ab057, Ab061, Ab063, Ab065, Ab070, Ab072, Ab074 and Ab081.”

However, the instant specification does not teach which, if any, of these negative modulator antibodies are capable of competing with an antibody comprising SEQ ID NOs: 379 and 139, such as the Ab081 antibody, for binding to the insulin receptor, and even if such antibodies were disclosed it is unclear from the teachings of the instant specification how knowing this would put the skilled artisan in possession of the potentially vast genus of structurally diverse antibodies encompassed by the instant claims.  Likewise, the specification does not disclose the structural features, i.e., the particular CDR and framework sequences sufficient to produce representative members of the genus of antibodies that compete with an antibody comprising SEQ ID NOs: 379 and 139 for binding to the insulin receptor.

Moreover, the skilled artisan would not consider description of a single antibody, or even a number of antibodies isolated using one method and/or source of antibody encoding chains, to be representative of the vast and unknowably large structural diversity encompassed in the instant claims.  In this regard it is noted that the skilled artisan understands antibodies that compete for binding to the insulin receptor with an antibody comprising SEQ ID NOs: 279 and 139 can do so while binding the same epitope, while binding an overlapping epitope, or even while binding a non-overlapping epitope.


Aug;41(10):985-1000, cited herewith) teaches antibodies can compete for antigen binding even
when they do not bind overlapping epitopes, e.g., through steric hindrance or via induced
structural changes in the bound antigen; moreover, identification of the precise epitope to which
an antibody binds requires detailed structural analysis such as X-ray crystallography.

In conclusion, applicant has not described the claimed invention sufficiently to show they had possession of the genus of antibodies that compete with an antibody comprising SEQ ID NOs: 279 and 139 for binding to insulin receptor.

Moreover, while the rejection set forth above focuses on antibodies that have the potential to compete with an antibody comprising SEQ ID NOs: 279 and 139 for binding to insulin receptor, the claim is drawn to any monoclonal antibody “that competes with” an antibody comprising SEQ ID NOs: 279 and 139 in any manner, e.g., any antibody “that competes with an antibody comprising SEQ ID NOs: 279 and 139” for binding to any Fc receptor, or any antibody “that competes with an antibody comprising SEQ ID NOs: 279 and 139” in terms of the amount of antibody that can be produced in a cell culture system, or any antibody “that competes with an antibody comprising SEQ ID NOs: 279 and 139” with respect to its in vivo persistence, any antibody “that competes with an antibody comprising SEQ ID NOs: 279 and 139” with respect to its ability to localize to the pancreas.    

However, the instant specification does not teach which of the disclosed negative modulatory antibodies, if any, are capable of competing with an antibody comprising SEQ ID NOs: 379 and 139 with respect to these other characteristics, and even if such antibodies were disclosed it is unclear from the teachings of the instant specification how knowing this would put the skilled artisan in possession of the potentially vast genus of structurally diverse antibodies encompassed by the instant claims.  Likewise, the specification does not disclose the structural features, i.e., the particular CDR and framework sequences sufficient to produce representative members of the genus of antibodies that “compete” with an antibody comprising SEQ ID NOs: 379 and 139 with respect to this other characteristics.

See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Sufficient description to show possession of such a genus “may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” See University of California v. Eli Lilly & Co., 119 F.3d 1559, 1567, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 

Moreover, according to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement,  Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, especially page 1106 3rd column, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  

What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 4 stands rejected, and amended claims 48, 68, 69 and 74 are rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5 and 14-17 of U.S. Patent No. 9944698.

With respect to the monoclonal feature of amended claim 48, the antibodies of reference claims 4, 5 and 14-17 are necessarily “monoclonal” since they have sequence defined pairs of heavy and light chains.

With respect to the various characteristics recited in amended claims 68, 69 and 74, such are inherent properties of an antibody having the Vh and Vl sequences of SEQ ID NOs: 279 and 139 of the reference claims.

Amended claims 51, 52, 67 and 70-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5 and 7-17 of U.S. Patent No. 9944698.

Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  

With respect to claims 51 and 52, reference claim 12 and 13 are drawn to, respectively, “a method of preparing a sterile pharmaceutical composition, comprising adding a sterile pharmaceutically acceptable diluent to an allosteric antibody that binds to insulin receptor, and that binds a complex comprising insulin and insulin receptor with an equilibrium dissociation constant KD of 10-5 M or less, and that is capable of weakening the binding affinity between insulin and insulin receptor by at least about 3-fold,” and “a sterile composition comprising an allosteric antibody that binds to insulin receptor, and that binds a complex comprising insulin and insulin receptor with an equilibrium dissociation constant KD of 10-5 M or less, and that is capable of weakening the binding affinity between insulin and insulin receptor by at least about 3-fold and a sterile pharmaceutically acceptable diluent.”  

D of 10-5 M or less, and that is capable of weakening the binding affinity between insulin and insulin receptor by at least about 3-fold, wherein the antibody comprises the heavy chain variable region of SEQ ID NO: 279…and the light chain variable region of SEQ ID NO: 139….”

Given the reference claims it would have been obvious to one of ordinary skill in the art that the method of preparing a sterile pharmaceutical composition, comprising adding a sterile pharmaceutically acceptable diluent to an allosteric antibody that binds to insulin receptor, and that binds a complex comprising insulin and insulin receptor with an equilibrium dissociation constant KD of 10-5 M or less, and that is capable of weakening the binding affinity between insulin and insulin receptor by at least about 3-fold of reference claim 12 could be applied with a reasonable expectation of success to the antibodies of, e.g., reference claim 4.  In so doing, the ordinarily skilled artisan would be practicing the invention of claim 51.  Likewise, the product produced by practicing the method of reference claim 12 as applied to reference claim 4 would anticipate the sterile composition of claim 52 of the instant claims.

Reference claims 7 and 8 recite:

“An allosteric antibody that binds to insulin receptor, and that binds a complex comprising insulin and insulin receptor with an equilibrium dissociation constant KD of 10-5 M or less, and that is capable of weakening the binding affinity between insulin and insulin receptor by at least about 3-fold, further comprising a human IgG1, IgG2, IgG3, or IgG4 heavy chain constant region,” and

“An allosteric antibody that binds to insulin receptor, and that binds a complex comprising insulin and insulin receptor with an equilibrium dissociation constant KD of 10-5 M or less, and that is capable of weakening the binding affinity between insulin and insulin receptor by at least about 3-fold, further comprising a human IgG1, IgG2, IgG3, or IgG4 heavy chain constant region, further comprising a human light chain constant region.”

Moreover, reference claim 4 recites, e.g., “an allosteric antibody that binds to insulin receptor, and that binds a complex comprising insulin and insulin receptor with an equilibrium dissociation constant KD of 10-5 M or less, and that is capable of weakening the binding affinity between insulin and insulin receptor by at least about 3-fold, wherein the antibody comprises the heavy chain variable region of SEQ ID NO: 279…and the light chain variable region of SEQ ID NO: 139….”
Given the reference claims it would have been obvious to one of ordinary skill in the art that the antibody of reference claim 4 could be prepared as an IgG antibody comprising a human IgG1, IgG2, IgG3, or IgG4 heavy chain constant region, further comprising a human light chain constant region.  One of ordinary skill in the art would have had a reasonable expectation of success in making such human IgG antibodies because it is well known in the art that human IgG type antibodies are preferred when treating human patients, such as human patients suffering from hyperinsulinemia due to excess insulin signaling.  In so doing, the ordinarily skilled artisan would be practicing the invention of claims 67, 70, 71 and 72.

Reference claim 11 recites:

“An allosteric antibody that binds to insulin receptor, and that binds a complex comprising insulin and insulin receptor with an equilibrium dissociation constant KD of 10-5 M or less, and that is capable of weakening the binding affinity between insulin and insulin receptor by at least about 3-fold, wherein the antibody is conjugated to a hydrophobic moiety.”

Moreover, reference claim 4 recites, e.g., “an allosteric antibody that binds to insulin receptor, and that binds a complex comprising insulin and insulin receptor with an equilibrium dissociation constant KD of 10-5 M or less, and that is capable of weakening the binding affinity between insulin and insulin receptor by at least about 3-fold, wherein the antibody comprises the heavy chain variable region of SEQ ID NO: 279…and the light chain variable region of SEQ ID NO: 139….”



No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644